DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 20 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2021 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 5, 7, 9 – 16, and 19 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amagasa (U.S. Patent No. 7,586,275 B2).
Regarding Independent Claim 1, Amagasa teaches a windshield wiper system (Fig. 1) for use on a windshield of an aircraft, the windshield wiper system comprising: a wiper (Fig. 1) comprising a wiper arm (wiper arms 1a and b) and a wiper blade (wiper blades, 2a and b) coupled to a first end of the wiper arm (1a and b); an actuator (motor unit, 101) comprising a body (body of 101; Fig. 6) and an output shaft (output shaft, 105), wherein the output shaft (105) is coupled to a second end of the wiper arm (Col. 14, lines 23 – 31), and wherein the actuator (101) is configured to rotate the output shaft to sweep the wiper arm and wiper blade in an arc across the windshield of the aircraft (Col. 14, lines 23 – 31); a trigger (ring magnet, 118) coupled to the output shaft (105) of the actuator (101), wherein the trigger (118) is configured to rotate with the output shaft (105; Col. 15, lines 9 – 20); and a sensor (Hall IC, 120) coupled to the body of the actuator (101), wherein the sensor (120) is configured to detect a magnetic field produced by the trigger (118; Col. 10, lines 51 – 65 and Col. 15, lines 37 - 48).  

    PNG
    media_image1.png
    439
    751
    media_image1.png
    Greyscale

Regarding Claim 2, Amagasa teaches the windshield wiper system (Fig. 1) and further comprising: a controller (CPU/circuit board, 119 with connection terminal, 40) electrically coupled to the actuator (101) and electrically coupled to the sensor (120); and a gear reduction (gear box, 103) coupled to and positioned between the output shaft (105) and the actuator (motor portion, 102 of the actuator, 101; Fig. 6).  
Regarding Claim 3, Amagasa teaches the windshield wiper system (Fig. 1) wherein the controller (119 with connection terminal, 40) is configured to: send electrical signals to and receive electrical signals from the actuator (101) to control rotation of the output shaft (105) of the actuator; and receive electrical signals from the sensor (120) indicating a magnitude of the magnetic field detected by the sensor (120; Col. 10, lines 32 – 38 and Col. 15, lines 9 – 48).  
Regarding Claim 4, Amagasa teaches the windshield wiper system (Fig. 1) wherein the gear reduction (103) is integral with the actuator (101) such that the actuator (101), gear reduction (103), and output shaft (105) are a single assembly (Fig. 6).  
Regarding Claim 5, Amagasa teaches the windshield wiper system (Fig. 1), wherein the trigger (118) is a magnetic trigger constructed from a metallic material (trigger, 118 is a ring magnet, thus made of metallic material; Col. 15, lines 9 – 20).  
 Regarding Claim 7, Amagasa teaches the windshield wiper system (Fig. 1) wherein the sensor (120) is a hall effect sensor (Abstract) configured to detect a magnitude of a magnetic field (Col. 1, lines 48 – 64).  
 Regarding Claim 9, Amagasa teaches the windshield wiper system (Fig. 1) wherein the trigger (118) and the sensor (120) are positioned adjacent an inner end of the output shaft (105; Fig. 6), and wherein the trigger (118) is continuously positioned adjacent the sensor (120; Fig. 6).  
Regarding Claim 10, Amagasa teaches the windshield wiper system (Fig. 1) wherein the magnetic field produced by the trigger (118) and detected by the sensor (120) indicates a position of the wiper arm (1a and b) and wiper blade (2a and b) on the windshield of the aircraft (Abstract).  
Regarding Claim 11, Amagasa teaches the windshield wiper system (Fig. 1) and further comprising a housing (housing of 101) positioned adjacent the trigger (118) and positioned adjacent the sensor (120), wherein the housing (housing of 101, as shown in figure below) is configured to cover and protect the trigger (118) and the sensor (120) from environmental conditions (trigger and sensor are enclosed in housing thus protecting them from environmental conditions).  

    PNG
    media_image2.png
    375
    648
    media_image2.png
    Greyscale

Regarding Independent Claim 12, Amagasa teaches a method of operating a windshield wiper system (Fig. 1) for use on a windshield of an aircraft, the method comprising: transferring, by a controller (circuit board, 119 with connection terminal, 40), a command signal to an electrically coupled actuator (101) to control rotation of an output shaft (105) of the actuator (101); rotating, by the actuator (101), the output shaft (105) in an oscillatory motion; 15detecting, by a sensor (120), a magnetic field produced by a trigger (118) coupled to the rotating output shaft (105; Fig. 6); and transferring, by the sensor (120), a feedback signal to the electrically coupled controller (119/40) indicating a magnitude of the magnetic field detected by the sensor (120); wherein the magnitude of the magnetic field is indicative of a position of a wiper arm (1a and b) and a wiper blade (2a and b) coupled to the output shaft (105; Abstract; Col. 10, lines 32 – 38 and Col. 15, lines 9 – 48).  
Regarding Claim 13, Amagasa teaches the method and further comprising: receiving, by the controller (circuit board, 119 with connection terminal, 40), the feedback signal transferred from the sensor (120); storing, by the controller (circuit board, 119 with connection terminal, 40), the feedback signal within a memory of the controller  (circuit board, 119 with connection terminal, 40); processing, by a processor of the controller, the stored feedback signal; and transferring, by the controller, a communication signal indicating the results of the processed feedback signal (Col. 4, lines 5 – 50).  
Regarding Claim 14, Amagasa teaches the method wherein the results of the processed feedback signal include one or more of a sweep angle performed by the wiper arm (1a and b) and the wiper blade (2a and b), a parking position of the wiper arm (1a and b) and the wiper blade (2a and b), and a rotational speed of the output shaft (105) of the actuator (101; Col. 3, line 1 – Col.4 line 9).  
Regarding Claim 15, Amagasa teaches the method and further comprising: adjusting, by the controller, the sweep angle of the wiper arm (1a and b) and the wiper blade (2a and b) upon determining the sweep angle of the wiper arm (1a and b) and the wiper blade (2a and b) is not within predefined sweep angle limits; wherein the controller adjusts the sweep angle of the wiper arm (1a and b) and the wiper blade (2a and b) by adjusting the rotational limits of the output shaft (105) of the actuator (101; Col. 1, line 65 – Col. 2, line 10).  
Regarding Claim 16, Amagasa teaches the method and further comprising: adjusting, by the controller, the parking position of the wiper arm (1a and b) and the wiper blade (2a and b) upon determining the parking position of the wiper arm (1a and b) and the wiper blade (2a and b) is not at a predefined zero-degree parking position; 16wherein the controller adjusts the parking position of the wiper arm (1a and b) and the wiper blade (2a and b) by rotating the output shaft (105) of the actuator (101) until the predefined zero- degree parking position is reached by the wiper arm (1a and b) and the wiper blade (2a and b; Col. 3, line 1 – Col. 4, line 4).  
Regarding Claim 19, Amagasa teaches the method wherein the windshield wiper system (Fig. 1) further comprises a housing (housing or casing of actuator, 101 as shown in Fig. 6) positioned adjacent the trigger (118) and positioned adjacent the sensor (120), wherein the housing (Annotated Fig. 6 below) is configured to cover and protect the trigger and the sensor from environmental conditions (trigger and sensor are enclosed in housing thus protecting them from environmental conditions).  

    PNG
    media_image2.png
    375
    648
    media_image2.png
    Greyscale

Regarding Claim 20, Amagasa teaches the method  wherein: the wiper blade (2a and b) is coupled to a first end of the wiper arm (1a and b); the output shaft (105 equivalent to 4a as shown in Fig. 1) of the actuator (101) is coupled to a second end of the wiper arm (1a and b; Fig. 1); the actuator (101) is configured to rotate the output shaft (105) to sweep the wiper arm (1a and b) and the wiper blade (2a and b) in an arc across the windshield of the aircraft (Col. 15, lines 9 – 20); the trigger (118) is configured to rotate with the output shaft (105); and 17the sensor (120) is coupled to a body of the actuator (101; Fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Amagasa (U.S. Patent No. 7,586,275 B2).
Regarding Claim 6, Amagasa teaches the windshield wiper system (Fig. 1) wherein the trigger (118) is press-fit into the output shaft (105; Fig. 6) of the actuator (101) and extends outward from the output shaft (105) in a radial direction (Fig. 6).
Amagasa does not explicitly teach the trigger is prism shaped such that a height of the trigger is greater than a length and width of a cross-section of the trigger, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Amagasa to further include the trigger is prism shaped such that a height of the trigger is greater than a length and width of a cross-section of the trigger, as claimed, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding Claim 8, Amagasa teaches the windshield wiper system (Fig. 1) wherein the sensor (120) is coupled to a flat end surface of the body of the actuator (101; Fig. 6), and wherein the sensor (120) is stationary with respect to the output shaft (105) of the actuator (101; Fig. 6).
Amagasa does not teach the sensor is arc shaped to conform to a curvature of the body of the actuator, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Amagasa to further include the sensor is arc shaped to conform to a curvature of the body of the actuator, as claimed, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  
Regarding Claim 17, Amagasa teaches the method wherein the trigger (118): is a magnetic trigger constructed from a metallic material (trigger, 118 is a ring magnet, thus made of metallic material; Col. 15, lines 9 – 20); is press-fit into the output shaft (105) of the actuator (101) and extends outward from the output shaft (105) in a radial direction (Fig. 6), is positioned adjacent an inner end of the output shaft (105; Fig. 6) of the actuator (101); and is continuously positioned adjacent the sensor (120) during operation of the windshield wiper system (Fig. 6).  
Amagasa does not teach the trigger is prism shaped such that a height of the trigger is greater than a length and width of a cross-section of the trigger; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Amagasa to further include the trigger is prism shaped such that a height of the trigger is greater than a length and width of a cross-section of the trigger, as claimed, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding Claim 18, Amagasa teaches the method wherein the sensor (120) is a hall effect sensor (Abstract) configured to detect a magnitude of a magnetic field (Col. 1, lines 48 – 64); is coupled to a flat end surface of the body of the actuator (101; Fig. 6), and wherein the sensor (120) is stationary with respect to the output shaft (105) of the actuator (101; Fig. 6), and the sensor (120) is positioned adjacent an inner end of the output shaft (105; Fig. 6) of the actuator (101).  
Amagasa does not teach the sensor is arc shaped to conform to a curvature of the body of the actuator, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Amagasa to further include the sensor is arc shaped to conform to a curvature of the body of the actuator, as claimed, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  U.S. Patent No. 9,048,763 B2 to Bonnefous teaches a control circuit for an electric motor for driving a windshield wiper, including a control means comprising an output for controlling the electric motor, the control means being capable of varying the angle of the motor between a given minimum value and maximum value. In particular, the control means comprises an input for receiving a speed set point and is capable of controlling the angular speed of the motor according to the speed set point, the control circuit likewise including a set point means comprising an input for receiving values of the angle of the motor and an output for providing a speed set point to the control means, the set point means being capable of determining the speed set point from a continuous function of the motor angle. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723